         Case 1:20-cv-00388-PGG Document 10 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OMRIX BIOPHARMACEUTICALS, INC.,

                           Plaintiff,
                                                                     ORDER
             - against -
                                                                20 Civ. 388 (PGG)
WALLER CAPITAL PARTNERS, LLC,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for June 4, 2020 is adjourned to July 9, 2020

at 11:15 a.m. and will take place by telephone. The parties are directed to dial 888-363-4749 to

participate, and to enter the access code 6212642. The press and public may obtain access to the

telephone conference by dialing the same number and using the same access code. The Court is

holding multiple telephone conferences on this date. The parties should call in at the scheduled

time and wait on the line for their case to be called. At that time, the Court will un-mute the

parties’ lines. No later than July 7, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       May 29, 2020
